IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stacy Williams,                              :
                            Petitioner       :
                                             :
                    v.                       :
                                             :
Pennsylvania Department                      :
of Corrections,                              :    No. 2068 C.D. 2015
                       Respondent            :    Submitted: February 26, 2016


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                       FILED: June 13, 2016

             Stacy Williams (Williams), pro se, petitions this Court for review of the
Pennsylvania Office of Open Records’ (OOR) September 17, 2015 Final
Determination denying Williams’ appeal from the Pennsylvania Department of
Corrections’ (DOC) denial of her Right-to-Know Law (RTKL)1 request (Request).
Williams presents two issues for this Court’s review: (1) whether Section 3101.1 of
the RTKL2 applies to Section 6155(b) of the act commonly known as the Medical
Records Act (MRA);3 and (2) whether the OOR’s position that prisoner medical
records are not subject to disclosure to any person for any reason violates the equal
protection clause of the Fourteenth Amendment of the United States (U.S.)
Constitution. After review, we affirm.



      1
        Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101–67.3104.
      2
        65 P.S. § 67.3101.1.
      3
        42 Pa.C.S. §§ 6151–6160.
              On July 27, 2015, Williams filed a Request with DOC seeking
handwritten “medical consultations from outside appointments” for an SCI–Fayette
inmate.     Williams Br. at Ex. A.        Attached to the Request was an incomplete
Authorization for Release of Information, identifying inmate Michael Dukes.
Williams Br. at Ex. B. On July 29, 2015, DOC denied the Request, citing, inter alia,
Section 708(b)(5) of the RTKL, 65 P.S. § 67.708(b)(5), the medical records
exemption. DOC informed Williams that it was forwarding the Request to DOC’s
Legal Assistance Center, and that the RTKL is not the proper mechanism by which to
obtain medical records.       On August 18, 2015, Williams appealed to the OOR
challenging the denial and asserting grounds for disclosure of the requested
documents. The OOR invited both parties to supplement the record and directed
DOC to notify any third parties of their ability to participate in the appeal pursuant to
Section 1101(c) of the RTKL, 65 P.S, § 67.1101(c). On August 24, 2015, DOC
submitted its position statement. On August 27, 2015, Williams challenged DOC’s
position statement. On September 17, 2015, the OOR denied Williams’ appeal.
Williams appealed to this Court.4
              Williams first argues that because Section 3101.1 of the RTKL applies
to Section 6155(b) of the MRA, she is entitled to the records she requested.               We
disagree.
              Initially, Section 3101.1 of the RTKL provides: “If the provisions of [the
RTKL] regarding access to records conflict with any other Federal or State law, the
provisions of [the RTKL] shall not apply.” 65 P.S. § 67.3101.1 (emphasis added).
Section 6155(b)(1) of the MRA states:


       4
        “This Court’s standard of review of a final determination of the OOR is de novo and our
scope of review is plenary.” Hunsicker v. Pa. State Police, 93 A.3d 911, 913 n.7 (Pa. Cmwlth.
2014).


                                              2
             A patient or his designee, including his attorney, shall have
             the right of access to his medical charts and records and to
             obtain photocopies of the same, without the use of a
             subpoena duces tecum, for his own use. A health care
             provider or facility shall not charge a patient or his
             designee, including his attorney, a fee in excess of the
             amounts set forth in [S]ection 6152(a)(2)(i) [of the MRA]
             (relating to subpoena of records).

42 Pa.C.S. § 6155(b)(1) (emphasis added).
             This Court has held:

             Conflicts as to public access, as opposed to public nature,
             are governed by Section 3101.1 of the RTKL. Specifically,
             Section 3101.1 of the RTKL provides ‘[i]f the provisions of
             [the RTKL] regarding access to records conflict with any
             other federal or state law, the provisions of this act shall not
             apply.’ 65 P.S. § 67.3101.1 (emphasis added).

Dep’t of Labor & Indus. v. Heltzel, 90 A.3d 823, 832 (Pa. Cmwlth. 2014) (bold
emphasis added). Here, there is no conflict regarding access to records because the
RTKL’s medical records exemption goes to the public nature of the records, not
the public access thereto. Id.
              Section 301(a) of the RTKL mandates that “[a] Commonwealth agency
shall provide public records in accordance with [the RTKL].” 65 P.S. § 67.301(a).
Section 701(a) of the RTKL further provides: “Unless otherwise provided by law, a
public record . . . shall be accessible for inspection and duplication in accordance
with [the RTKL].” 65 P.S. § 67.701(a) (emphasis added). Section 102 of the RTKL
defines a public record in relevant part as: “A record . . . of a Commonwealth . . .
agency that: [] is not exempt under [S]ection 708 [of the RTKL.]” 65 P.S. § 67.102.
Pursuant to Section 708(b)(5) of the RTKL, “[a] record of an individual’s medical,
psychiatric or psychological history or disability status, including a[] . . . consultation
. . . or related information that would disclose individually identifiable health
information[,]” is exempt from access under the RTKL. 65 P.S. § 67.708(b)(5).

                                            3
Thus, medical records are not public records. Because the requested documents
herein are not public records, they are not accessible under the RTKL. 65 P.S. §
67.301. Accordingly, Section 3101.1 of the RTKL does not apply to Section 6155(b)
of the MRA. Consequently, Section 708(b)(5) of the RTKL applies to Williams’
Request.
              Moreover,

              Section 6155 [of the MRA] is found in Subchapter E.,
              relating to medical records and their use in civil and
              criminal proceedings, of Chapter 61 of the Judicial Code,
              relating to rules of evidence. Section 6155 [of the MRA]
              does not apply outside the context of the use of medical
              records as evidence in legal proceedings[.]

Hunt v. Pa. Dep’t of Corr., 698 A.2d 147, 150 (Pa. Cmwlth. 1997) (emphasis
added).5 Because the OOR properly determined that the requested medical records
“are expressly exempt from disclosure under Section 708(b)(5) [of the RTKL,]” we
discern no error in the OOR’s Final Determination. OOR Final Determination at 4.
              Williams next argues that the OOR’s position that prisoner medical
records are not subject to disclosure to any person for any reason violates the equal
protection clause of the Fourteenth Amendment of the U.S. Constitution.
Specifically, “[Williams] contends there is ‘invidious discrimination’ against inmates
by denying them access to their medical records upon request because there has been
no legislative provision in Section 6155(b)(1) of the MRA that limits access to
photocopies of medical charts and records by inmates of prison hospitals.” Williams
Br. at 14. We disagree. Here, the OOR’s denial of Williams’ Request is not based on
the fact that the requested medical records belong to an inmate, but rather because



       5
         Williams contends that because Section 6155 of the MRA was amended in 1998 to provide
individuals access to their medical records without a subpoena, and Hunt was decided in 1997,
Hunt does not apply. However, the 1998 amendment is not relevant to the above-cited quote.
                                              4
medical records are exempt from public disclosure under the RTKL. Consequently,
the OOR’s Final Determination did not violate Williams’ constitutional rights.
            For all of the above reasons, the OOR’s Final Determination is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge




                                          5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stacy Williams,                        :
                        Petitioner     :
                                       :
                  v.                   :
                                       :
Pennsylvania Department                :
of Corrections,                        :   No. 2068 C.D. 2015
                       Respondent      :

                                     ORDER

            AND NOW, this 13th day of June, 2016, the Pennsylvania Office of
Open Records’ September 17, 2015 Final Determination is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge